DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5, 7-14, and 16-21 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 20210208663) in view of Kato et al. (US 8127798).
Regarding claim 1, Cooper teaches
An electronic device comprising: 
a processor; and 
a memory operationally connected to the processor and configured to store instructions that, when executed by the processor, cause the processor to: 
identify a time period comprising multiple unit durations; (Fig. 5) 
measure a plurality of utilizations of the processor for each of the multiple unit durations of the time period; ([0051], “Where the symbol “Δ” represents a change in the respective count value in a given count sampling interval, T.sub.z. The value TSC is the time interval between counter increments (or decrements) of the baseline counter. 
collect at least one variation of the utilization of the processor based on the utilization of the processor for each of the multiple unit durations, wherein the collecting the at least one variation comprises measuring a difference between consecutive ones of the plurality of utilizations of the process; (Fig. 5, [0105], “at element 520, any change in utilization, ΔU, or change power expenditure, ΔP, relative to a previous cycle may be determined.)
identify an operating frequency for a next unit duration based on at least part of the determined probability; and (Figs. 5, [0106],  a decision is made as to whether or not a frequency change from a current operating frequency is appropriate. This decision may depend on at least one of the ΔU …  if ΔU is greater than the corresponding threshold magnitude then a frequency change corresponding to a change in power expenditure is deemed appropriate”)
operating the processor at the operating frequency. (Fig. 5, [0110], “the process proceeds to element 560 where control is exercised to implement the selected new frequency in a subsequent processing cycle and then the cycle returns to the beginning of the flow at element 510.”)
Cooper teaches collecting temporal processor utilization information to determine an operating frequency. Additionally, Cooper teaches determine unpredictability related to utilization of the processor based on the utilization variation. Cooper does not specifically discuss using a probability density function to determine the utilization variation. Kato 
acquire a temporal probability density function based on the at least one collected variation; (claim 1,  “stores a history of a time series variation in processing amounts of the information-processing equipments for each workload of the information-processing equipments by monitoring a first variable provided by the information-processing equipments; a second unit that calculates a summary statistic including a central tendency and a dispersion of the processing amounts for the respective workloads of the information-processing equipments based on the history;” col. 5, lines 24-38, “ information-processing equipments stores a history of workloads of the equipments, obtains an index value of a workload based on a summary statistic including a central tendency and a dispersion in a time-series variation in the history … The history of the workloads includes quantitative information required for determining the workload allocation according to a type of the information-processing equipment. Examples are a processor utilization,” col. 5, line 65-56, “The summary statistic is calculated as necessary upon update of the history and is stored together with the history”, and col. 6, lines 7-10, “The index value is calculated based on the central tendency and the dispersion indicating time-series trends, and can be a prospective value having a statistical probability in consideration of a change range of a workload.”)
identify a probability density function corresponding to the temporal probability density function based on a previously stored probability density function table; (claim 1,  “stores a history of a time series variation in processing amounts of the information-processing equipments for each workload of the information-processing equipments by a probability density function indicating a change distribution of a workload j being taken as .phi..sub.j (l.sub.j), … the moving average value m.sub.j(t) and the standard deviation .sigma..sub.j(t) of history are used as the index value .xi..sub.j of the workload j. Furthermore, workload allocation can be performed based on future prediction by using a statistical technique.”)
determine a probability that utilization variation of the processor increases of decreases (Cooper, [0105]) at a next unit duration based on the identified probability density function; (col. 20, lines 6-34, “A bold solid line at a time "t" prior to the history time t1 represents a predicted value .mu. obtained from an autoregressive integrated moving average model, and a thin dotted line represents an index value .xi.(=.mu..+-.n.lamda.) obtained from the predicted value .mu. and a confidence interval .lamda. as expressed in Equation 16. …  in FIG. 5, a simple regression model or exponential smoothing may be used according to a necessary predicted period or confidence interval, or a Bayesian approach or the like of combining a plurality of models in order to increase predictability may be used.”)

As to claim 10 and 19, Cooper and Kato teach these claims according to the reasoning provided in claim 1.

Claims 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper and Kato as applied to claims 1 and 10, respectively above, and further in view of Muckle et al. (US 2016/0026507).
Regarding claim 2, Kato and Cooper do not teach but Muckle teaches wherein the instructions further comprise an instruction that causes the processor to identify for the utilization of the processor using a per- entity load tracking (PELT) metric. ([0027], “the per-task processor demand information (also referred to as CPU demand) includes information about the demand exerted by a task, and this information may be used to place the task on one of the processors 116. This information may be provided by a per-entity load tracking (PELT) scheme present in LINUX kernel.”)

Regarding claim 3, Kato and Cooper do not teach but Muckle teaches wherein the unit duration corresponds to a PELT segment. (claim 6, “wherein the power-based scheduler includes: a power-based scheduler tick configured to check on processor-bound tasks at a periodic interval”.)
Kato and Cooper and Muckle are analogous art. Muckle is cited to teach a similar concept of power management related to workloads.  Muckle teaches per-entity load tracking to gather data be used to manage power based on a periodic duration. Based on the KSR rationale of combining prior art elements according to known methods to yield predictable results and based on Muckle, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Cooper and Kato equate the periodic with the sampling of the PELT.
As to claim 11-12, Cooper, Kato and Muckle teach this claim according to the reasoning provided in claim 2-3.

1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper and Kato as applied to claims 1 and 10, respectively above, and further in view of Corbet “Per-entity load tracking”) 
Regarding claim 21, Cooper and Kato do not teach but Corbet teaches wherein the unit duration is at least 1024 µs. (“Per-entity load tracking addresses these problems by pushing this tracking down to the level of individual "scheduling entities" — a process or a control group full of processes. To that end, (wall clock) time is viewed as a sequence of 1ms (actually, 1024µs) periods.”)
Kato and Cooper and Corbet are analogous art. Corbet is cited to teach a similar concept of power management related to workloads and load tracking.  Corbet teaches per-entity load tracking to gather data be used to manage power based on a periodic duration. Based on the KSR rationale of combining prior art elements according to known methods to yield predictable results and based on Corbet, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Noro and Kato equate the periodic with the sampling of the PELT using a duration of 1024 µs.

Response to Arguments
Applicant’s arguments, see pg. 2, filed 12/15/2021, with respect to the rejection(s) of claim(s) 1, 10, and 19 under U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cooper and Kato.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        February 10, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187